UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUDY ROSENBERG, 1

                                  Plaintiff,

                      -against-

SHEMIRAN CO., LLC; ANTHONY                                        20-CV-0229 (CM)
CANNATARO, ADMINISTRATIVE JUDGE;
ANNE KATZ, SUPERVISING HOUSING                                         ORDER
COURT REFEREE; HEELA CAPELL
REFEREE; ALIA RAZZAQ, CHIEF CLERK;
EUGENE HURLEY, FIRST DEPUTY CHIEF
CLERK,

                                  Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

        Rudy Rosenberg, appearing pro se, brings this action styled as a notice of removal

pursuant to 28 U.S.C. § 1446, of the eviction proceedings pending against him and his co-tenant

in the Civil Court of the City of New York, New York County, Housing Part. See Shemiran Co.

LLC v. Rosenberg, L & T Index No. 67375/19.

        By order dated January 23, 2020, the Court granted Defendant’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the action

is remanded to the Civil Court of the City of New York, New York County, Housing Part.

                                      STANDARD OF REVIEW

        A defendant in a state-court action may remove a matter to federal district court if the

district court has original jurisdiction over the action. 28 U.S.C. § 1441(a). To remove a state-

court action to a federal district court:



        1
         Although Rosenberg is a defendant in the eviction proceedings, he improperly lists
himself as the Plaintiff in the notice of removal.
       [a] defendant . . . shall file in the district court of the United States for the district
       and division within which such action is pending a notice of removal signed
       pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short
       and plain statement of the grounds for removal, together with a copy of all
       process, pleadings, and orders served upon such defendant or defendants in such
       action.

28 U.S.C. § 1446(a). The right of removal is “entirely a creature of statute,” and the “statutory

procedures for removal are to be strictly construed.” Syngenta Crop Protection, Inc. v. Henson,

537 U.S. 28, 32 (2002). A federal district court may sua sponte remand an action within 30 days

of the filing of the notice of removal for a procedural defect, or at any time for a lack of subject

matter jurisdiction. See 28 U.S.C. § 1447(c); Mitskovski v. Buffalo & Fort Erie Pub. Bridge

Auth., 435 F.3d 127, 131-33 (2d Cir. 2006); Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 643-

44 (2d Cir. 1993).

                                          BACKGROUND

       In September 2019, Shemiran Co. LLC initiated this residential holdover proceeding in

the Civil Court of the City of New York, New York County, Housing Part, against Rudolph

Rosenberg and his co-tenant Eltha Jordan. (ECF 2, at 58.) In the petition, which is under Index

Number L&T, 67375/19. Shemiran Co. LLC alleges that tenants Rosenberg and Jordan have

failed to tender the monthly rent of $2050.00 since December 2018, and that the total rent owed

as of the date of filing the petition was $20,500.00. (Id. at 60.) Shemiran Co. LLC seeks

possession of the premises, which are located at East 88th Street in Manhattan, and damages.

       On or about September 10, 2019, the tenants were served via substituted service; that is, a

process server affixed the petition to the door and mailed the petition by certified and regular

mail. (Id. at 66-67.) 2 The matter was set for trial on January 15, 2020. (Id. at 69.)



       2
         Rosenberg states that he and Jordan were not served but attaches Judge Capell’s order
rejecting Rosenberg’s order to show cause, which sought to dismiss the petition based on
                                                   2
        Just before trial, on January 8, 2020, Rosenberg filed this notice of removal. Although

Rosenberg’s co-tenant Eltha Jordan does not sign the notice of removal, Rosenberg alleges that

she joins in the notice and consents to removal. (Id. at 66.)

        Rosenberg states that both he and Jordan “are citizens of New Jersey” (id. at 10), though

he lists his mailing address as the apartment on East 88th Street in New York, from which the

landlord seeks to evict him. He indicates that Shemiran Co. LLC is a citizen of California, where

its sole partner resides. (Id. at 10.)

        Rosenberg incorrectly lists himself in the caption of the notice of removal as the plaintiff,

instead of listing himself and Jordan as the defendants. 3 Rosenberg also improperly lists as

defendants four individuals who are not parties to the landlord-tenant proceedings, including

“Administrative Judge Anthony Cannataro,” “Supervising Housing Court Referee” Anne Katz,

Referee Heela Capell, Chief Clerk Alia Razzaq, and First Deputy Chief Clerk Eugene Hurley.

                                           DISCUSSION

A.      Timeliness

        A notice of removal must be filed within 30 days of the defendant’s receipt of a pleading,

motion or other paper indicating grounds for removal. 28 U.S.C. § 1446(b)(1). If the case stated

by the initial pleading is not removable, a notice of removal may be filed within 30 days after

receipt by the defendant of another paper “from which it may first be ascertained that the case is

one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        Here, Rosenberg and his co-tenant were constructively served with the petition under




allegedly improper service. (Id. at 66.)
        3
         See 28 U.S.C. §§ 1441(a) and 1446(a) (only a defendant can remove); Yonkers Racing
Corp. v. City of Yonkers, 858 F.2d 855, 863 (2d Cir. 1988) (“Quite simply, a party who is in the
position of a plaintiff cannot remove.”).

                                                  3
Index Number L&T, 67375/19, on or about September 10, 2019. (ECF 2 at 66-67.) The notice of

removal filed on January 8, 2020, was therefore filed more than 30 days after Rosenberg’s

receipt of the petition. Rosenberg also makes no allegation that the action only became

removable at a later date, that is, upon receipt of another paper showing for the first time that the

action could be removable. Rosenberg thus fails to satisfy his burden of demonstrating that

removal is timely, and the action must be remanded to the Civil Court of the City of New York,

New York County, Housing Part.

          Moreover, as set forth below, even if the notice of removal had been timely, Rosenberg

also fails to meet his burden of showing that the Court has subject matter jurisdiction over this

action.

B.        Subject Matter Jurisdiction

                Diversity Jurisdiction

          Diversity jurisdiction exists over “civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” Hallingby v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009) (citing 28 U.S.C.

§ 1332(a)(1)). The petition involves three parties: Plaintiff Shemiran Co. LLC and Defendants

Rudy Rosenberg and his co-tenant Jordan. Rosenberg contends that Shemiran Co. LLC is a

citizen of California, where he alleges that its sole partner resides. (ECF 2, at 10.) See

Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (holding that

a limited liability corporation has the citizenship of each of its members).

          Rosenberg states that he and his co-tenant are citizens of New Jersey, but he does not

plead facts about his address or any facts showing that he is domiciled in New Jersey. (ECF 2, at

10.) Rosenberg also lists his mailing address at the apartment in Manhattan.



                                                   4
       An action cannot be removed on the ground of diversity jurisdiction if any defendant is a

citizen of the forum state. 4 See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 90 (2005) (Removal on

the basis of diversity is statutorily prohibited under 28 U.S.C. § 1441(b)(2) if any “part[y] in

interest properly joined and served as [a] defendan[t] is a citizen of the State in which [the]

action is brought.”); Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 50 n. (2d Cir.

2000) (“Because [Defendant] was a citizen of New York, he was not entitled to remove to federal

court” in New York). 5. If Rosenberg is domiciled in the Manhattan apartment, this would be

prevent him from removing the petition to this Court on the basis of diversity jurisdiction. 6

        According to the notice of removal, Shemiran Co. LLC’s state court petition against

Rosenberg and his co-tenant seeks $28,000 in damages. (Id. at 19.) The sum demanded on the

face of the removed complaint will ordinarily determine the amount in controversy. Bayerische

Landesbank v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012).

       Rosenberg argues that the amount in controversy should include the $23,000 in damages

sought in Shemiran Co. LLC’s first petition (Index L & T 056244-19/NY), which is now closed,

in addition to the $28,000 sought in the second petition, which he has removed. There is no basis

for including the amount sought in a prior closed action in evaluating the amount in controversy



       4
        The “primary rationale for diversity jurisdiction [is] to protect defendants against the
presumed bias of local courts,” and this potential bias against out-of-state defendants is not a
concern where “at least one defendant is a citizen of the forum state.” 77 C.J.S. Removal of
Cases § 63.
       5
          “A civil action otherwise removable solely on the basis of [diversity] jurisdiction under
section 1332(a) . . . may not be removed if any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441.
       6
          Rosenberg does not plead facts about the domicile of any of the individuals whom he
seeks to add to the action that he removed from Housing Court. Because the Court remands this
action, the Court does not consider whether Plaintiff can assert a counterclaim in connection with
this removed action.

                                                  5
in the action that was removed. Moreover, doing so would double count many of the months for

which the landlord seeks to recover unpaid rent.

       Rosenberg also argues that the amount in controversy is satisfied because the apartment

involved in the holdover proceeding is valued at more than $200,000. (ECF 2, at 19.) The value

of the apartment is irrelevant because title to the property is not at issue in the non-payment

action in the Civil Court. Rosenberg thus does not carry his burden of demonstrating that the

Court can exercise diversity jurisdiction over this matter because he does not plead facts showing

that the amount in controversy is satisfied.

              Federal Question Jurisdiction

       The notice of removal also does not demonstrate that any federal question was presented

on the face of the state court petition. See Fax Telecommunicaciones Inc. v. AT & T, 138 F.3d

479, 486 (2d Cir. 1998) (“Removal is proper only if the federal question appears plainly on the

face of a ‘well-pleaded complaint.’”).

       Rosenberg, who describes himself as a white male over 60 years old (ECF 3 at 3),

apparently seeks to assert counterclaims against the landlord for discrimination. “[A] federal

defense cannot serve as a basis for federal jurisdiction.” Int’l Tin Council v. Amalgamet Inc., 645

F. Supp. 879, 881 (S.D.N.Y. 1986). This is because removability is assessed by reviewing the

four corners of a plaintiff’s complaint, and a defendant’s counterclaim or affirmative defense is

not part of a plaintiff’s properly pleaded statement of his claim. See Rivet v. Regions Bank of La.,

522 U.S. 470, 475 (1998). Rosenberg’s vague allegations that the landlord discriminated against

him or his co-tenant based on race, age, or disability do not provide a basis for removal of the

petition because those claims are not part of Plaintiff Shemiran Co. LLC’s holdover petition. See,

e.g., Four Keys Leasing & Maint. Corp. v. Simithis, 849 F.2d 770, 773 (2d Cir. 1988) (“[N]o civil

rights violations were alleged nor were any equal protection claims made in . . . complaint in the
                                                   6
state court”). This landlord-tenant matter thus is not an action over which the district court has

original jurisdiction, 28 U.S.C. § 1441(a).

       For all of these reasons, the Court concludes that removal is improper. The action is

therefore remanded to the Civil Court of the City of New York, New York County, Housing Part.

See Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 131 (2d Cir. 2006)

(noting that the Circuit has “interpreted section 1447(c) to authorize a remand for either a

procedural defect asserted within 30 days of the filing of notice of removal or a lack of subject

matter jurisdiction”).

C.     Request to Proceed Anonymously

       Rule 10(a) of the Federal Rules of Civil Procedure provides that “[t]he title of [a]

complaint must name all the parties[.]” “This requirement . . . serves the vital purpose of

facilitating public scrutiny of judicial proceedings and therefore cannot be set aside lightly.”

Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 188-89 (2d Cir. 2008). The use of a

pseudonym by a plaintiff in civil litigation “must be balanced against both the public interest in

disclosure and any prejudice to the defendant.” Id. at 189.

       When determining whether a plaintiff can proceed under a pseudonym, the following

non-exhaustive list of factors should be considered:

       (1) whether the litigation involves matters that are “highly sensitive and [of a] personal
       nature,”

       (2) “whether identification poses a risk of retaliatory physical or mental harm to the . . .
       party [seeking to proceed anonymously] or even more critically, to innocent non-parties,”

       (3) whether identification presents other harms and the likely severity of those harms,
       including whether “the injury litigated against would be incurred as a result of the
       disclosure of the plaintiff’s identity,”

       (4) whether the plaintiff is particularly vulnerable to the possible harms of disclosure,
       particularly in light of his age,


                                                  7
        (5) whether the suit is challenging the actions of the government or that of private parties,

        (6) whether the defendant is prejudiced by allowing the plaintiff to press his claims
        anonymously, whether the nature of that prejudice (if any) differs at any particular stage
        of the litigation, and whether any prejudice can be mitigated by the district court,

        (7) whether the plaintiff’s identity has thus far been kept confidential,

        (8) whether the public’s interest in the litigation is furthered by requiring the plaintiff to
        disclose his identity,

        (9) “whether, because of the purely legal nature of the issues presented or otherwise,
        there is an atypically weak public interest in knowing the litigants’ identities,” and

        (10) whether there are any alternative mechanisms for protecting the confidentiality of
        the plaintiff.

Id. at 190 (internal citations omitted, alterations in original).

        Here, the Civil Court proceedings have already been a matter of public record since

September 2019, and the nonpayment of rent does not involve a matter that is “highly sensitive

and [of a] personal nature.” Abdel-Razeq v. Alvarez & Marshal, Inc., 2015 WL 7017431, at *4

(S.D.N.Y. Nov. 12, 2015) (noting that “courts have consistently rejected anonymity requests

predicated on harm to a party’s reputational or economic interests” and collecting cases). This

matter is being remanded to the Civil Court, where Rosenberg is not proceeding anonymously.

After consideration of the relevant factors, the Court denies Rosenberg’s application to proceed

anonymously.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Rudy Rosenberg, and note

service on the docket. Because removal of this action is improper, it is remanded under 28

U.S.C. § 1447(c) to the Civil Court of the City of New York, New York County, Housing Part.

Rudy Rosenberg’s application to proceed anonymously is denied. The Clerk of Court is directed




                                                    8
to send a copy of this order to that court and to close this action. All pending matters are

terminated.

       SO ORDERED.

 Dated:    February 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  9
